DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is a response to the RCE filed June 15, 2022.  Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
 Line 8, “the one or more anomalies” lacks antecedent basis.  Applicant is request to define within the claim exactly what anomalies are.  More specifically, what exactly being offloaded to the remote storage. See also claim 11, line 7.
As per claim 2:
Line 2, the use of “and/or” make the claim boundary unclear.  For the examination purpose, “and/or” will be interpreted as –or--.  See also claim 12, line 2.
For claims 3-10 and 13-20:
The claims are also rejected as including the deficiency in the independent claim 1 and 11, respectively.

Allowable Subject Matter
Claims 1-20 appears to contain allowable subject matter.  No prior art has been found to teach or fairly suggests the features of identifying anomalies by identifying one or more events having a change rate greater than a threshold and corresponding to the received IO stream for a storage device and then offloading the data and/or snapshot associated with the anomalies to a remote storage based on a capacity of memory allocated to store at least one snapshot of the storage device that include data associated with at least one of the one more anomalies. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudretsov et al., US 2018/0336687, teaches it is possible to offload some of the storage requirements of the storage system to a remote storage system (e.g., the cloud). See para. 0039.
Kennedy, US 2003/0157960, teaches a portable device that can offload its data during normal operation [see para, 0022].
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137